--
                                                                                  i




       OFFICE     OF THE ATTORNEY          GENERAL         OF TEXAS
                                  AUSTIN




HO& w. Lee O’rnnlel
oorcmmr   of Texar
Auustin, Texas

Dear Sir:

                                 members if       the   St atsBiwrd\qr   Barber


                                                           letter  M”September
                                                          8 dspartmnt   upon




                                           ber’spends  a portion
                                           coupatlon,  is he en-
                                        for that day?*




time   required   to   perrorm    the   senloe.
              where a statute  fixes    an ofrloer’s     compensation
at a oertaln     mm per day, mah ofrlosr,          perronulng   any
eubrkmtlal      senloe   on a particular     dar, has a right      to
reoeire    hla per diem compmwation       for   that dar, regardleas
or the   hmgth or time required        rm the perronnanoe       0r the
                                                                                 5-



Ron. W. Lee O’Danlel,        Page 2.



rerrloe or duty.  State 18. Hum,                 102 *ash.   328,   172 mo.
1147, 1 A.L.R. 274 and note.

          The statute        proriding     lor thr oompensatlon        of the
members of thr State       Board      of Barber Examiners reads        as fol-
lows:
             *The oompensation        of the members      of the Board
      shall be a per diem or Ten ($10.00)              Dollars    per day
      for saoh day, eroluslre           of Sunday, when perrormlag
      their duties      et the main cftloe        in Austin,    Texas,
      and Ten ($10.00)       Dollars     per day inclusive       0r Sun-
      day, when performlng         their   orfloial    duties   when
      away from-the      main oftioe      In Austin,    Texas,   and In
      addition    to the pe.r diem provided for herein,             they
      shall be entitled       to their     aotual traveling      expenses,
      Bach Board member shall          z&e out, under oath, a
      oomplete    ltanlzed    statement     of the number, of days
      engaged and the amount of their             expenses    when pre-
      senting   same ror paynent.”
             It results     iron this provision     .of the law (a portion
0r Seotlon     27 0r Article       7Ma, Vernoa’s Saylee    Revised Cl?11
Statutes)    that the members cf the Board may not reoeive          a
per dlam for Sunday sertloes           performed at the main orrloe    In
Austin,    Texas,    but may receive     a per diem for Sunday servicer
when perrormlng       their   cfflolal   duties  away from the main
orrloe    at huatln,     Texas.
            Your third     question      reads     as hollows:

             “(5)   In a Board Yambsr who does not attend
      the regular    monthly Board meeting in Austin  entitled
      to reoelte    per diem, even though he perrorms hi8
      prseorlbed    dutle s elsewhere?W
             The authority      of a Board member to reoelre    his
per diem    compensation     for sarT1ces perrormed away from
the main ofrloe     at Austin,      Texas, doer not depend upon his
attendance    oi the monthly meetings        of the Bceird at Austin.
Ii,   on the day that the monthly meeting of the Board 1s
held in Austin,      one or the members should happen to be
performing    his orrlolal      duties   away rrom.the main 0fri0e
at Austin, Texas, he will be entitled            to his per diem for
that day’s aervloe,        but not, of oourae,     to hla per diem
ror that day’s     service     away from AUatln and alao bother
Hon. W. Lea O’Danlal,           Page 3.




per dim       ior    duties   periormed     at the    main orrloa     in Austin.
               Your fourth      quaatlon     reads    as rollcma:

            “(4)  What authotity    la required    by the
      Comptrollar  and Treasurer    for the payment or
      money out of the State Board of Barber Exdmlnera
      Fund, auoh money    to be used for the payment of
      per diem, salaries,    and traveling    expeaaea?n
                the outset,
               At                wa may observe      that neither     tha
Comptroller nor the Treasurer           .hss any authority       to pay
any money out of the State Board of Barber Examiners Fund,
axoept suoh as 18 appropriated           out of that fund by the
Leglalntare   under   the terms of the departmental            .approprfa-
tlon bill.    A apeolal     funl   la not available      as such, but
Is only arallabla     to ths extent       of and within      the llmlta-
tlona Imposed by the general          law and the departEanta1         ap-
propriation   bill.     Ualeaa,    therefore,   tficlrr   is  an  approprla-
tlon ror the Item ror which payment la requested                 to be
aads, no warrant    may be drawn by the Comptrcller              for the
payment of auoh Item.
             Clalma for the payment of per diem, salaries,
and traveling     expenses,  out af tha appropriation   made
for the State Board of Barber IExaminerS, must, at the out-
est. be presented      to tha Comptroller in oonformity   with
Article    4355, B.C.S. 1925, as amended, Acts 1951, 42nd
Leglalatura,     p. 400, Ch. 243, rhloh read8 as follows:

            “All olalma and aouounta against       the State
      shall br submitted on Norma proaorlbed by the
      Comptmllar    and In duplloata,    when required     by
      him, exoept   olalms for pensions,     and shall    ba so
      prrpared ab to provlde for tha anterlng         thereon,
      ror the use of the Comptroller*8       Department,     as
      well as other appropriate     matters,   the following:

            “1.   Signature of the haad of the department
      or other person responsible   for lnourrlng  the
      expend1 tura .

               “2.
                Appropriation              number,    aoooant   number
      and fund to ba ohargsd.

               ‘3.     Inltlals   0r the     person    asoertalnlng      ii
      there     are    funda arallabla.
lion.   1. Lee O*Danlel,          Page 4.




                 *4.   Inltlala     of the   p er soludltlng
                                                      n           the
        olalm.

                 *s.   Wumber     and date   of warrant     laaued.

                 “6.  Inltlala      of the   person   oomparlng the
        olalm     and warrant.*
            In prraentlng      a olalm to the Ccsnptroller     for the
iasuanoe   oi a warrant for per diem and trarellng          expenses   or
Baard members, eaoh Btnrd mamber, in ooflormlty            with the pro-
rlalona  Or Seotion      27, Art1014 734a, Vernon*8 Saylea Revised
Civil Statutes,      mast make out and present      under oath a oom-
plate it~lzed       atatcanent of the number of days engaged in
the periormanae      of his oifiolal      duties and the amount of
his expenses    incurred.      With reapaot to all olalma ror trarel-
lng expenses,     the tollowlng      provisions  of the rider appended
to Senate Bill     427, hot8 of the 46th Leglalature,         Regular Sea-
alon, must be obserredr
              “(i)   The rollowing     rules   shall  be observed
        by all State ,employeea     in rendering     their expense
        aooounta before     any expense    aooount shall   be paid
        iron approprldtlons     herein made ror traveling       ox-
        pens48 :

             “1.   There must be a oonolae    statement    of
        the duties  perrormad,  aad tha points    rrom whloh
        the employee travels   rrom the dealgnated     post of
        duty and all otbsr towns rlalted    and the objaot
        of luo h+lelt   and of the apeolilo  expenses    lnour-
        red.

              m2. The name or hotel,     restaurant, board-
        ing or rooming house at whloh meals and lodging
        are proourad shall    be given in every oase where
        a reoelpt  la required   ander this   Aot.

             “3.   The name of the transportation                agenoy
        used sad the cost of the tloket    purohaaed,                 toge-
        ther wlth a signed r4Oeipt for the same.

              ‘4.   fess,    as tips   to .waltera        on dining oars,
        or at hotels      QT reatauraats,    shall        not be paid out
        0r State  roads.     ...
Ron. W. Lee OtDanlel,         FJage 5.


            “(51 Exoept as otherwlaa  apaolflaally     ox-
      ampted, the provisions  of this Aet shall    alco apply
      to department heads and members of oommlaalona.~

            Seotlon     (a)   of the     rider    provides:
            ‘Ally anployeea        traveling   at the expense of
     the State are hereby llmlted             to the amount of $4.00
     per day expenses         for meals and lod~lng;       It being
     8p4OlflOally       provided      that the employee ehall
     obtain reoelpta        for all amounts expended for all
     items ooatlng       in exoeaa of SOf each, and shall
     file    said reoelpta       with their    axpenaa aooounta,
     whloh expense       aooounta must be duly lta%lzed           and
     &worn to; and tha State Comptroller              la hereby ax-
     pressly     prohibited      from paying any expense       aocounts
     rhloh are aot ltemlzed            and aworn to and aooompan-
     led by reoelpts        as herein provided.         St shall
     be the duty of the Beard of Control of this                 State
     to rurnlah      to all ~ployeea         or the State covered
     In this bill      necessary       forms for the printing       of
     suoh reoelpts.*

            With reapsot   to olaina    for the lasuanoa    of mr-
rants for aalarles     of the employees     of the State Board of
Barber Exemiaera,    the requlaltloa      should be made on iorma
preaorlbed   by the Comptroller      under the provisions    of
Art1018 4355, above-quoted.        In addition,    there must be
a full   oompllanoe  with the provision8       of the rider  to
Senate Bill    427, denominated    3alary     Faymenta,a whloh pro-
vldea as roll-s:

             “No salary        for which an appropriation             IS
     made herein shall be paid to any parson uhleaa
     auoh -person actually             dlaohargas     assigned     duties.
     Dory month the head of eaoh department                       shall
     attach     to the payroll          ror his devirt;lent        an
     artldavlt,       tier       oath,    stating    that the persona
     listed     In said paproll           actually     performed thb
     duties     for whloh they were being paid.                   The Camp-
     troller      shall     not Issue warrants          for the payment
     of salarlea        listed      on said payroll        unless    this
     affldarlt      la filed       ulth him.        Eaoh department
     head shall       number oonaeoutlrely             the salaried       poal-
     tlona in his department               for whloh an approprla-
     tlon la made herein             (sit&r       out of the gOa4ral
     reveaue fund,          tees,    reoelpta,      apeolal    ruada or
                                                                                          l   1




                                                                                      9




Ron. W. Lee O*Danlel,            Page 6.



        out of other funds available           for use by said de-
        partment)    and opposite     the number of the position,
        he shall    sat out the title       of the.posltfon       and the
        naze of the parson employed to fill             the same.
        This statement      shall   be riled    with the Comptroller,
        who shall,     when lasulng     his warrant to any anployee
        In payment of salary due said employee,               nunber the
        warrant with the same number that 1s asdFned                  to
        the position     Hilled    by said enployea.        Every depart-
        zzent head shall     notlry   the Comptroller       ln writing    or
        any ohanges In personnel         In his department.          This
        provialfxa   shall    not apply to seasonal        help, and
        shall   not prevent persona drawlag their             ealary
        warrants   during authorized        taoation    perlods.W

             Trusting     that     this    furnlshea     the     desired   lnforma-
tlon,    we are

                                                 Yours    very     truly

                                             AlTOENEY G’EnRRALGF TEXAS



                                                           R. W. Fairchild
                                                                 Assistant
RWF:pbp